Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 5/31/22 in which claims 1-3, 5-11, 13-19 and 21-23 are pending.

Response to Arguments
2.	Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. 
Applicant’s representative argues that Foskett et al fails to teach determining an application programming interface associated with the corresponding metadata based on a comparison of an attribute of configuration item data to an attribute associated with the one or more resources.  However, Foskett clearly teaches “The MNP 112 also engages in metadata discovery for the resources provisioned in the target hosting platforms. In one implementation, the MNP 112 is configured to call the APIs provided by a service provider to obtain metadata tagging information. Accordingly, when the service provider supports native metadata tagging and has defined such an API, then the MNP 112 may transmit metadata discovery requests 328 to the target hosting platforms (408). The metadata discovery messages request the target hosting platform to return metadata tag identifiers and metadata tag content stored remotely in the provider-controlled metadata tagging repository. The MNP 112 receives the metadata discovery responses 330” (See paragraph [0035]). Furthermore, Foskett et al clearly teaches wherein “the MNP 112 generates the control interface 500 (802) to facilitate adding, deleting, and renaming new metadata tags, and to facilitate synchronizing metadata tags to target hosting platforms. In this example, the control interface 500 includes tag search filters 502 by resource type, client, and project (804). The matching metadata tags appear in the metadata tag window” (See paragraph [0042]). Foskett et al teaches wherein the API is configured based on the metadata tags and wherein the metadata tags by resource type. One with ordinary skill in the art can confidently conclude that Foskett et al clearly teaches the claimed invention as recited above.  

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2017/0063720 to Foskett et al.

a. 	As per claim 1, Foskett et al teaches a system, comprising: one or more hardware processors; and a non-transitory memory, accessible by the one or more hardware processors (See paragraph [0026]), and storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: in response to performance of a network discovery process within a computer network (see paragraph [0038]), identifying a plurality of resources within the computer network (See paragraph [0032])and ; receiving an input selecting a descriptor for one or more resource of the plurality of resources (See paragraph [0015]); and associating the one or more resources with corresponding metadata derived from the descriptor, wherein the corresponding metadata indicates an association of the one or more resources to a corresponding parameter relating to resource provisioning (See paragraph [0053-0054 and 0061]).  Furthermore, Foskett et al fails to teach determining an application programming interface associated with the corresponding metadata based on a comparison of an attribute of configuration item data to an attribute associated with the one or more resources (See paragraph [0032, 0035, 0042 and 0045]).

b. 	As per claim 9, Foskett et al teaches a method for associating computational resources with metadata (See paragraph [0020]), the method comprising: in response to performance of a network discovery process within a computer network (See paragraph [0038]), identifying a plurality of resources within the computer network (See paragraph [0032]); receiving an input selecting a descriptor for one or more resource of the plurality of resources (See paragraph [0015]); and associating the one or more resources with corresponding metadata derived from the descriptor, wherein the corresponding metadata indicates an association of the one or more resources to a corresponding parameter relating to resource provisioning (See paragraph [0053-0054 and 0061]).  Furthermore, Foskett et al teaches determining an application programming interface associated with the corresponding metadata based on a comparison of an attribute of configuration item data to an attribute associated with the one or more resources (See paragraph [0032, 0035 and 0045]).

c. 	As per claim 17, Foskett et al teaches A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, cause the processor to perform operations comprising: in response to performance of a network discovery process within a computer network (See paragraph [0038]), identifying a plurality of resources within the computer network (See paragraph [0032]); receiving an input selecting a descriptor for one or more resource of the plurality of resources (See paragraph [0015]); and associating the one or more resources with corresponding metadata derived from the descriptor, wherein the corresponding metadata indicates an association of the one or more resources to a corresponding parameter relating to resource provisioning (See paragraph [0053-0054 and 0061]). Furthermore, Foskett et al teaches determining an application programming interface associated with the corresponding metadata based on a comparison of an attribute of configuration item data to an attribute associated with the one or more resources (See paragraph [0032, 0035, 0042 and 0045]).

d. 	As per claims 2, 10 and 18, Foskett et al teaches the claimed invention as described above.  Furthermore, Foskett et al teaches wherein the operation of identifying the plurality of resources comprises: determining that the plurality of resources are not associated with metadata stored in a configuration management dataset, wherein identifying the plurality of resources within the computer network is based on the plurality of resources being determined to not be associated with the metadata (See paragraph [0027 and 0029]).

e. 	As per claims 3, 11 and 19, Foskett et al teaches the claimed invention as described above.  Furthermore, Foskett et al teaches wherein the operations comprise: generating configuration item data based on the one or more resources being associated with the corresponding metadata; and storing the configuration item data in the configuration management dataset (See paragraph [0064-0065]).

g. 	As per claim 5, Foskett et al teaches the claimed invention as described above.  Furthermore, Foskett et al teaches wherein a first resource of the one or more resources originates from a first provider, and wherein a second resource of the one or more resources originates from a second provider (See paragraph [0053]).

h. 	As per claims 6 and 14, Foskett et al teaches the claimed invention as described above.  Furthermore, Foskett et al teaches wherein the operations comprise: grouping the one or more resources into a platform agnostic group based on the corresponding parameter, wherein the corresponding parameter is associated with a corresponding provider, a cost center, a department, a project, a service, an application, or a user, or any combination thereof (See paragraph [0060]).

i. 	AS per claims 7 and 15, Foskett et al teaches the claimed invention as described above.  Furthermore, Foskett et al teaches wherein the operations comprise: sending a message to the first provider or the second provider, wherein the message comprises a request for an identity of an application programming interface associated with the first provider or the second provider, wherein the corresponding metadata is based on the identity of the application program interface (See paragraph [0032], application programming interfaces (APIs) 302, 304, and 306 to transmit discovery request messages 308, 310, 312 to the target virtual hosting platforms 314, 316, and 318 of the service providers 102, 106, and 108 respectively).

j. 	As per claims 8 and 16, Foskett et al teaches the claimed invention as described above.  Furthermore, Foskett et al wherein the operations comprise: processing an event associated with the corresponding parameter using a superset of resources comprising the plurality of resources and a second plurality of resources, wherein the superset of resources is provisioned to the computer network (See paragraph [0060]).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0063720 to Foskett et al in view of U.S. Publication No. 2009/0070338 to Spitzig et al.

a. 	As per claim 21, Foskett et al teaches the claimed invention as described above.  However, Foskett et al fails to teach wherein the attribute of the configuration item data comprises a maximum metadata length, a minimum metadata length, a format, a metadata assignment, or any combination thereof.  
	Spitzig et al teaches wherein the attribute of the configuration item data comprises a maximum metadata length, a minimum metadata length, a format, a metadata assignment, or any combination thereof (See paragraph [0029 and 0049]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Spitzig et al in the claimed invention of Foskett et al in order to enable this data to be leveraged and converted in order to further document processing efficiency (See paragraph [0005]).

7.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0063720 to Foskett et al in view of U.S. Publication No. 2013/0055211 to Fosback et al.

a.	As per claim 22, Foskett et al teaches the claimed invention as described above.  However. Foskettt et al fails to teach determining, based on the comparison, the attribute of the configuration item data is incompatible with the attribute associated with the one or more resources.
	Fosback et al teaches determining, based on the comparison, the attribute of the configuration item data is incompatible with the attribute associated with the one or more resources (See paragraph [0054 and 0072]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fosback et al in the claimed invention of Foskett et al in order to allow for policy enforcement the interfaces use.

b.	As per claim 23, Foskett et al teaches the claimed invention as described above.  However, Foskett et al teaches identifying, based on the attribute of the configuration item data being incompatible with the attribute associated with the one or more resources, the association of the one or more resources to the corresponding parameter as incorrect.
	Fosback et al teaches identifying, based on the attribute of the configuration item data being incompatible with the attribute associated with the one or more resources, the association of the one or more resources to the corresponding parameter as incorrect (See paragraph [0054 and 0072]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fosback et al in the claimed invention of Foskett et al in order to allow for policy enforcement the interfaces use.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444